DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification only recites a wireless communication module 43 (FIG. 11), such as for example a blue tooth or other electromagnetic 10communication circuit.  Claim 5 is more specific.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites the limitation "the remote control" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 depend on claim 1 that functionally claims a remote control and switch in the alternative.  The scope of the claim is unclear because the base claim alternatively claims the remote and switch while claims 12 claims only the remote control.  The remote control limitation in claim 12 will not further limit the switch limitations in claim 1.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,306,766 in view of US 4,029,370 to Ziegel et al. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the present application does not claim any structure or method steps not already recited and patented in USP’766.  
	The present application does claim securing the suction cup to a bottom wall of an enclosure of a portable safe.  However, the examiner submits that the object recited un USP ‘766 could be portable and/or a safe.  Noting that the portable safe is not positively recited in the method claim.
	Further, Ziegel ‘370 discloses a portable safe A comprising: an enclosure 1/2 including a bottom wall 3; and 5a suction cup assembly 9 secured to the bottom wall 3 of the enclosure, the suction cup assembly being configured to releasably secure the portable safe A to a surface, the suction cup assembly including a suction cup 9 secured to the bottom wall of the enclosure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object of USP ‘766 with the portable safe taught in Ziegel ‘370 in order to secure the portable safe to a surface, as so desired.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 6-14 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,029,370 to Ziegel et al. in view of US 2016/0136821 to Vaughn.
	Regarding claim 1, Ziegel ‘370 discloses a portable safe A comprising: an enclosure 1/2 including a bottom wall 3; and 5a suction cup assembly 9 secured to the bottom wall 3 of the enclosure, the suction cup assembly being configured to releasably secure the portable safe A to a surface, the suction cup assembly including a suction cup 9 secured to the bottom wall of the enclosure. 
	Vaughn ‘821 discloses a suction cup 828 mounted inside a workpiece such as a box (para 0050) and having a cavity and being configured to be releasably secured to the surface, 10an actuator 822 configured to selectively inject fluid into the cavity of the suction cup to release the suction cup from the surface (para 0049, fig 9), and an electronic circuit 820 coupled to the actuator, the electronic circuit 820 including a switch (para 0029 - source that powers motor or solenoid) and being configured to control the actuator (para 0017), wherein the actuator is configured to be remotely controlled by a remote 15control wirelessly connected to the electronic circuit or by manually activating the switch, which located within an interior of the enclosure ( para 0029 -the electric motor or solenoid 20 may include connection to an AC or DC electrical source if they are electrically powered, and the source may be mounted to the housing 12). The source is mounted to the housing 12 and the assembly may be mounted inside a box or enclosure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable safe suction cup assembly of Ziegel ‘370 with the box mounted electrically actuated suction cup assembly of Vaughn ‘821 in order to switch the suction cup between modes of securing and releasing the safe relative to a surface.  Vaughn ‘821 teaches automation of the suction cup attached to the portable safe of Ziegel ‘370.
	Regarding claim 6, Ziegel ‘370, as modified, where Vaughn ‘821 discloses wherein the actuator 822 is positioned to control an 30injection port in fluid communication with the cavity of the suction cup 828, the actuator being configured to open and close the injection port (para 0049).  
	Regarding claim 7, Ziegel ‘370, as modified, where Vaughn ‘821 discloses wherein the suction cup includes a center head 812 that is secured to the bottom wall of the enclosure of the portable safe (safe taught in Ziegel ‘370) and a base that defines the cavity (fig 9), the base being configured to be releasably secured to the surface by forming a vacuum with the surface.  
	Regarding claim 8, Ziegel ‘370, as modified, where Vaughn ‘821 discloses wherein the actuator 822 is positioned within an opening of the center head 812 of the suction cup 828.  
	Regarding claim 9, Ziegel ‘370, as modified, where Vaughn ‘821 discloses wherein the actuator 822 controls one of an open state 10or a closed state of at least one injection port in fluid communication with the cavity of the suction cup 828 (fig 9 para 0049).  
	Regarding claim 10, Ziegel ‘370, as modified, where Vaughn ‘821 discloses further comprising a battery integrated into the suction cup assembly along with the actuator (para 0017).  
	Regarding claim 11, Ziegel ‘370, as modified, where Vaughn ‘821 discloses wherein the battery is configured to provide power to the electronic circuit (para 0017).  
	Regarding claim 12, Ziegel ‘370, as modified, where Vaughn ‘821 discloses wherein the switch on the electronic circuit is 20activated through a security authentication mechanism in the remote control (para 0038 - the housing 712 may have one or more sensors (not shown), which may sense a location of the piston 722 or some other structure in the cup assembly 710, or may sense the pressure in the housing 712, and those sensors may be connected to send signals to a computer. para 0049 - when the electric motor 820 is powered on, the cam 824 may be rotated causing the piston 822 to be displaced up and then down (in the orientation of FIG. 9) in the housing 812). The examiner submits that the motor circuit 820 is powered due to sensors received by the computer.  Note the 112 rejection.  The claims is rejected as best understood.
	Regarding claim 13, Ziegel ‘370, as modified, discloses wherein the suction cup 9 is inaccessible during use when the suction cup 9 is secured to the surface (fig 1).  
	25Concerning method claims 14 and 18-22 in view of the structure disclosed by US 4,029,370 to Ziegel et al. in view of US 2016/0136821 to Vaughn, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
	Regarding claim 14, Ziegel ‘370 discloses method of releasably securing a portable safe A to a surface, the method comprising: securing a suction cup 9 to a bottom wall 3 of an enclosure 1/2 of the portable safe A. 
	Vaughn ‘821 discloses securing a suction cup 828 of an electronically releasable suction cup assembly to a bottom wall of a workpiece or box (para 0050); the suction cup 828 having a cavity and being configured to be releasably secured to the surface; 30to release the suction cup, selectively injecting fluid with an actuator 822 coupled to the suction cup, the actuator being configured to selectively inject fluid into the cavity of the suction cup to release the suction cup from the surface; and - 21 -Attorney Docket No. K2051-700723controlling the actuator 822 by a remote control wirelessly connected to the actuator or by a switch located within an interior of the enclosure ( para 0029 -the electric motor or solenoid 20 may include connection to an AC or DC electrical source if they are electrically powered, and the source may be mounted to the housing 12). The source is mounted to the housing 12 and the assembly may be mounted inside a box or enclosure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable safe suction cup assembly of Ziegel ‘370 with the box mounted electrically actuated suction cup assembly of Vaughn ‘821 in order to switch the suction cup between modes of securing and releasing the safe relative to a surface.  Vaughn ‘821 teaches automation of the suction cup attached to the portable safe of Ziegel ‘370.
	Regarding claim 18, Ziegel ‘370, as modified, where Vaughn ‘821 discloses wherein the suction cup 828 includes a center head 812 that is secured to the bottom wall of the enclosure of the portable safe (safe mounting taught in Ziegel ‘370) and a base that defines the cavity, the base being configured to be releasably secured to the surface by forming a vacuum 20with the surface (fig 9 and para 0017 and para 0049).  
	Regarding claim 19, Ziegel ‘370, as modified, where Vaughn ‘821 discloses further comprising inserting the actuator 822 into an opening defined by the center head 812 of the suction cup 828 (para 0049).
	25Regarding claim 20, Ziegel ‘370, as modified, where Vaughn ‘821 discloses wherein the actuator 822 controls the injection of fluid into the cavity of the suction cup 828 (para 0049).  
				Regarding claim 21, Ziegel ‘370, as modified, where Vaughn ‘821 discloses further comprising connecting the actuator 822 to the electronic circuit 820 to control the injection of fluid into the cavity of the suction cup 828 from the at 30least one injection port (para 0017 and 0049).  
	Regarding claim 22, Ziegel ‘370, as modified, where Vaughn ‘821 discloses further comprising powering the electronic circuit 820 with a battery integrated into the suction cup assembly along with an actuator 822 (para 0017).

	Claim(s) 2-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,029,370 to Ziegel et al. in view of US 2016/0136821 to Vaughn as applied to claims 1, 6-14 and 18-22  above, and further in view of WO 2007/067139 A1 to WENDEL.
	Regarding claim 2, Ziegel ‘370, as modified, where Vaughn ‘821 teaches computer control of certain suction cup assembly components.
	Wendell ‘139 teaches wherein the remote control includes a cell phone 9a (a cell phone is a handheld computer - 9a is held by a user in fig 1 and thus could be a cell phone).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable safe suction cup assembly of Ziegel ‘370 with the box mounted electrically actuated suction cup assembly of Vaughn ‘821 and further with the remote control handheld computer or cell phone of Wendell ‘139 in order to control the suction cup remotely by hand.
	20 Regarding claim 3, Ziegel ‘370, as modified, discloses wherein the suction cup assembly would further includes a wireless communication module (transmitter of Wendell ‘139 integrated with the electronic circuit of Vaughn ‘821, as expected and as modified above in order to administer control of the device.  
	Regarding claim 4, Ziegel ‘370, as modified, discloses wherein the wireless communication module (transmitter of Wendell ‘139) is configured to provide an alert in the event the suction cup disengages the surface.  	
	Regarding claim 5, Ziegel ‘370, as modified, discloses wherein the wireless communication module (transmitter of Wendell ‘139) is an electromagnetic 10communication circuit or could be a Bluetooth® wireless circuit. Bluetooth is a well-known, name brand communication circuit.  Note the above 112 rejection.   The claim is rejected as best understood.
	Regarding claim 15, Ziegel ‘370, as modified, discloses further comprising wirelessly communicating control 5information to the actuator 822 (of Vaughn ‘821) with a wireless communication module (transmitter of Wendell ‘139) integrated with an electronic circuit 820 including the switch, the electronic circuit 822 being configured to control the actuator 820 to inject fluid into the cavity of the suction cup 828 to release the suction cup from the surface.  
	10 Regarding claim 16, Ziegel ‘370, as modified, where Wendell ‘139 discloses wherein wirelessly communicating control information is achieved by the remote control 9a configured to control the wireless communication module (Wendell ‘139 - pages 9-10).  
	Regarding claim 17, Ziegel ‘370, as modified, discloses wherein the actuator 822 (Vaught ‘821) is configured to open and close 15an injection port in fluid communication with the cavity (para 0049, fig. 9).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any of the listed prior art could be used in subsequent office actions.  The list of supports is as follows: (US-11306766-B2 OR US-9950432-B1 OR US-9920785-B2 OR US-7712807-B2 OR US-5257584-A OR US-3514065-A OR US-20220163059-A1 OR US-20060284043-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA E MILLNER/Primary Examiner, Art Unit 3632